Case 0:19-cv-61186-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 LAURA LAVECCHIA,

        Plaintiff,                                           CASE NO: 19-cv-61186

 vs.

 HARLEY DAVIDSON
 FINANCIAL SERVICES, INC.

        Defendants.

 _______________________________________/

                                         COMPLAINT
                                        JURY DEMAND

        1.      Plaintiffs allege violations of the Telephone Consumer Protection Act, 47 U.S.C.

 §227, et seq., and the Florida Consumer Collection Practices Act, Fla. Stat. §559.72 et seq.

 (“FCCPA”).

                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331, Mims v. Arrow Fin.

 Servs. LLC, 565 U.S. 368, 132 S. Ct. 740, 181 L.Ed.2d 881 (U.S. 2012), and 1367.

                                            PARTIES

        3.      Plaintiff, LAURA LAVECCHIA, is a natural person, and citizen of the State of

 Florida, residing in Broward County, Florida.

        4.      Defendant, HARLEY DAVIDSON FINANCIAL SERVICES, INC. (“Harley

 Davidson”), is a Delaware corporation with its principal place of business at 222 W. Adams St.,

 Suite 2000, Chicago, IL 60606.

        5.      Its registered agent for service of process is CT Corporation System, 208 S. LaSalle

 St., Suite 814, Chicago, IL 60604.
Case 0:19-cv-61186-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 5



        6.      At all times, material, Plaintiff was and is a consumer as defined by the FCCPA.

        7.      At all material times, the communications alleged herein were “communications”

 as defined under the FCCPA.

        8.      Defendant or an affiliated company extended credit to the Plaintiff and is a

 “creditor” as defined in the FCCPA.

                                   FACTUAL ALLEGATIONS

        9.      Defendant sought to collect from Plaintiff alleged debts for a consumer loan.

        10.     The debt was for a personal, household, or family purpose.

        11.     Plaintiff purchased a Harley-Davidson motorcycle.

        12.     Whenever Plaintiff’s payments were late, Defendant would contact Plaintiff on her

 cellular telephone during Plaintiff’s work hours.

        13.     Each time Defendant called, Plaintiff advised that she could not take calls on her

 cellular telephone during work and to please not call her cellular telephone during work hours.

        14.     Each time, Defendant’s representative would advise Plaintiff that they will continue

 to call as long as her payments were late.

        15.     Defendant would call Plaintiff a minimum of three (3) times per day.

        16.     Defendant was aware that by contacting Plaintiff excessively and after she

 repeatedly instructed it not to, Defendant violated the FCCPA.

        17.     Plaintiff has received no notification that the Promissory Note was assigned and,

 therefore, believes that it has not been assigned.

        18.     Defendant, or others acting on its behalf, contacted Plaintiff via her cellular

 telephone.




                                                      2
Case 0:19-cv-61186-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 5



         19.     Defendant, or others acting on its behalf, left messages of pre-recorded telephone

 messages on Plaintiff’s cellular telephone and called and hung up without leaving messages on

 other occasions (“the telephone messages”).

         20.     Defendant, or others acting on its behalf, used an automatic telephone dialing

 system or a pre-recorded or artificial voice to place telephone calls to Plaintiff’s cellular telephone.

         21.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. §227(b)(a)(A).

         22.     Defendants willfully or knowingly violated the TCPA.

                                COUNT I
         EXCESSIVE COMMUNICATION WITH A CONSUMER IN VIOLATION
           OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

         23.     Plaintiff incorporates Paragraphs 1 through 18.

         24.     Defendant communicated with Plaintiff multiple times per day after Plaintiff told

 Defendant to stop calling her during work hours when Defendant knew that it was in violation of

 Fla. Stat. §559.72.

         25.     The FCCPA provides for equitable relief including injunctive relief. Berg v.

 Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                 a.       Damages;

                 b.       Attorney’s fees, litigation expenses and costs of suit;

                 c.       declaring that Defendant’s direct communication with Plaintiff violates the

                 FCCPA;

                 d.       permanently enjoining Defendant from direct communication with

                 Plaintiff; and

                                                    3
Case 0:19-cv-61186-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 4 of 5



                e.        Such other or further relief as the Court deems proper.

                              COUNT II
    COMMUNICATING WITH A CONSUMER AFTER BEING TOLD TO CEASE IN
    VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

        26.     Plaintiff incorporates Paragraphs 1 through 18.

        27.     Defendant communicated multiple times per day via telephone with Plaintiff when

 Defendant knew Plaintiff told Defendant to stop calling her during work hours in violation of Fla.

 Stat. §559.72 (7).

        28.     The FCCPA provides for equitable relief including injunctive relief. Berg v.

 Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        Attorney’s fees, litigation expenses and costs of suit;

                c.        declaring that Defendant’s direct communication with Plaintiff violates the

                FCCPA;

                d.        permanently enjoining Defendant from direct communication with

                Plaintiff; and

                e.        Such other or further relief as the Court deems proper.

                                COUNT III
          VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

        29.     Plaintiff incorporates Paragraphs 1 through 22.

        30.     Defendant, or others acting on its behalf, placed non-emergency telephone calls to

 Plaintiff’s cellular telephone using an automatic dialing system or pre-recorded or artificial voice

 in violation of 47 U.S.C. §227(b)(1)(A)(iii).



                                                    4
Case 0:19-cv-61186-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 5 of 5



      WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and

      against Defendant for:

          a. Damages;

          b. A declaration that Defendant’s calls violate the TCPA;

          c. A permanent injunction prohibiting Defendant from placing non-emergency calls

              to the Plaintiff’s cellular telephone using an automatic telephone dialing system or

              pre-recorded or artificial voice; and

          d. Such other and further relief as the Court deems proper.

                                           JURY DEMAND

       Plaintiff demands trial by jury.

                                                      Debt Shield Law
                                                      Attorney for Plaintiff
                                                      3440 Hollywood Blvd., Suite 415
                                                      Hollywood, FL 33021
                                                      Tel: 305-776-1805
                                                      Fax: 305-503-9457
                                                      legal@debtshieldlawyer.com
                                                      joel@debtshieldlawyer.com

                                                        /s/ Joel D. Lucoff
                                                      Joel D. Lucoff
                                                      Fla. Bar No. 192163




                                                5
